DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An Examiner’s Amendment has been entered with this office action.
Claims 1 and 3-23 are allowed, reasons follow. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. David Britton on 4 November 2021.


The application has been amended as follows: 

Claim 1 has been replaced with the following:
1.	An environmental control system of a building, the system comprising:
a first building device operable to affect a plurality of environmental conditions of a zone of the building;
a second building device operable to affect a subset of the plurality of environmental conditions; and

perform an optimization to generate control decisions for the first building device and the second building device, the optimization performed subject to environmental condition constraints for the plurality of environmental conditions and using one or more predictive models that predict a first effect of the control decisions on a first environmental condition of the plurality of environmental conditions and predict a second effect of the control decisions on a second environmental condition of the plurality of environmental conditions, wherein the first environmental condition and the second environmental condition comprise at least two of a temperature, a humidity, a particulate matter concentration, or a carbon dioxide concentration; and
operate the first building device and the second building device in accordance with the control decisions to affect the plurality of environmental conditions of the zone; 
wherein: 
operating the first building device affects the plurality of environmental conditions;
operating the second building device affects the subset of the plurality of environmental conditions; and
performing the optimization coordinates operation of the first building device and the second building device such that the plurality of environmental conditions are maintained at setpoints or within predetermined ranges.


Claim 2 has been Cancelled.

Claim 7 has been replaced with the following:
7.	The system of Claim 1, wherein: the first building device and the second building device are components of a unit of building equipment.

Claim 8 has been replaced with the following:
8.	A method for maintaining occupant comfort in a zone of a building, the method comprising:
receiving, at a cloud computing system via a communications network, measurements of a plurality of environmental conditions within the zone;
performing an optimization at the cloud computing system to generate control decisions for a first building device operable to affect the plurality of environmental conditions by and a second building device operable to affect a subset of the plurality of environmental conditions, the optimization performed subject to environmental condition constraints for the plurality of environmental conditions and using one or more predictive models that predict a first effect of the control decisions on a first environmental condition of the plurality of environmental conditions and predict a second effect of the control decisions on a second environmental condition of the plurality of environmental conditions, wherein the first environmental condition and the second environmental condition comprise at least two of a temperature, a humidity, a particulate matter concentration, or a carbon dioxide concentration; and
providing the control decisions for the first building device and the second building device from the cloud computing system to a local control device within the building via the communications network, the local control device using the control decisions to operate the first building device and the second building device to affect the plurality of environmental conditions of the zone;
wherein: 
operating the first building device affects the plurality of environmental conditions;
operating the second building device affects the subset of the plurality of environmental conditions; and
performing the optimization coordinates operation of the first building device and the second building device such that the plurality of environmental conditions are maintained at setpoints or within predetermined ranges.

Claim 12 has been replaced with the following:
12.	The method of Claim 8, wherein the first building device and the second building device are separate units of building equipment.

Claim 15 has been replaced with the following:
15.	A controller for maintaining occupant comfort in a zone of a building, the controller comprising:
one or more processors; and
one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
performing an optimization to generate control decisions for a ventilator operable to affect a plurality of environmental conditions of the zone and a second building device operable to affect a subset of the plurality of environmental conditions, the optimization performed subject to environmental condition constraints for the plurality of environmental conditions and using one or more predictive models that predict a first effect of the control decisions on a first environmental condition of the plurality of environmental conditions and predict a second effect of the control decisions on a second environmental condition of the plurality of environmental conditions, wherein the first environmental condition and the second environmental condition comprise at least two of a temperature, a humidity, a particular matter concentration, or a carbon dioxide concentration; and
operating the ventilator and the second building device in accordance with the control decisions to affect the plurality of environmental conditions of the zone; 
wherein: 
operating the ventilator affects the plurality of environmental conditions;
operating the second building device affects the subset of the plurality of environmental conditions; and
performing the optimization coordinates operation of the ventilator and the second building device such that the plurality of environmental conditions are maintained at setpoints or within predetermined ranges.

Claim 16 has been replaced with the following:
16.	(Currently Amended) The controller of Claim 15, wherein the ventilator and the second building device are components of a unit of building equipment.

(End Examiner’s Amendment)

Allowable Subject Matter
Claims 1 and 3-23 are allowed.
The following is an examiner’s statement of reasons for allowance: While Patel, et al., US Pg-Pub 2018/0004171 teaches an environmental control system and method for a building comprising a controller and including building devices such as ventilators and heating coils which control a plurality of environmental conditions in a building by providing inputs to zones of the building; and Ajax, et al., US Pg-Pub 2018/0299150 teaches a thermostat which measures a plurality of environmental conditions including humidity and carbon dioxide; and Wei et al., US Pg-Pub 2013/027490 teaches a distributed building management system for supervisory control of local HVAC systems; and Ward et al., teaches a multi-input multi-output model for humidity and temperature control of a zone in a building; and Ribbich et al., US Pg-Pub 2018/0299161 teaches a thermostat control system which associates individual building components with one or more air quality metrics for monitoring and control, none of the references alone or in reasonable combination teach or fairly suggest all of the limitations of the claimed invention, particularly:
(Claim 1)
predict a first effect of the control decisions on a first environmental condition … and a second effect of the control decisions on a second environmental condition … wherein the first environmental condition and the second environmental condition comprise at least two of a temperature, a humidity, a particulate matter concentration, or a carbon dioxide concentration;
…
wherein: operating the first building device affects the plurality of environmental conditions; 
operating the second building device affects the subset of the plurality of environmental conditions; and
performing the optimization coordinates operation of the first building device and the second building device such that the plurality of environmental conditions are maintained at setpoints or within predetermined ranges.
(Excerpted)
…in combination with the remaining features and elements of the claimed invention.

Independent claims 8 and 15 recite substantively the same subject matter identified with respect to claim 1 above. Accordingly, mutatis mutandis, these claims are likewise persuasive for the above noted reason(s).
The dependent Claim(s), 3-7, 9-14, and 16-23, being definite, fully enabled, further limiting, and dependent upon the above noted independent claim(s), are likewise persuasive for at least the above noted reason(s).

It is for these reason(s) that Applicant’s invention defines over the prior art of record.
	


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./           Examiner, Art Unit 2119 


/MOHAMMAD ALI/           Supervisory Patent Examiner, Art Unit 2119